NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 03/31/2021 has been entered. Claim 2 has been cancelled. Claims 1, 3-19 remain pending in the application. Applicant’s amendments to the Drawings, Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 12/31/2020.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Marc Vivenzio on 04/21/2021.
The application has been amended as follows: 
Claims 1 & 13 are amended to:

1. (Currently Amended) A compressed air energy storage system, comprising: 
a compressor fluidly coupled to a compressed air reservoir and configured to deliver compressed air into the compressed air reservoir during an energy storing mode of the system; 

a combustor configured to receive fuel and the compressed air, produce combustion gas and supply the combustion gas to the first turbine via a fluid line extending from the combustor to the first turbine; 
at least one thermal energy storage system configured to remove heat from the compressed air delivered by the compressor to the compressed air reservoir and deliver heat through an [[outline]] outlet line to the compressed air flowing from the compressed air reservoir to the combustor and the expansion train; 
a by-pass line arranged in parallel to the combustor and configured to direct a supply of the compressed air to the first turbine via the fluid line, by-passing the combustor, wherein the by-pass line includes a by-pass valve to control fluid flow therein, and is connected at one end to the by-pass valve and at an opposite end to the fluid line; and 
an air flow control system configured to adjust the flow rate of the compressed air through the by-pass line and through the combustor, respectively, 
wherein the air flow control system comprises the by-pass valve and a combustor valve upstream of the combustor, the by-pass valve and the combustor valve both fluidly connected to the outlet line.

the compressed air and fuel and for delivering combustion gas to the first turbine, and a by-pass line in parallel to the combustor for delivering air to the first turbine; the method comprising the steps of: 
removing heat from the compressed air delivered by the compressor to the compressed air reservoir via the at least one thermal energy storage system; 
delivering heat from the at least one thermal energy storage system to the compressed air flowing from the compressed air reservoir through an [[outline]] outlet line to the combustor and the expansion train; 
delivering the compressed air to the first turbine through the by-pass line via a fluid line that extends from the combustor to the inlet of the first turbine, expanding the compressed air in the first turbine and producing mechanical power therewith, wherein the by-pass line is connected at one end to a by-pass valve controlling fluid flow therein and at an opposite end to the fluid flow line; 4Application No. 15/756,738 Docket No. 267571-US-3 
increasing an energy content at an inlet of the first turbine by delivering the compressed air and fuel to the combustor via a combustor valve, producing combustion gas therewith and delivering the combustion gas or a mixture of combustion gas and the compressed air to the first turbine via the fluid line; and 
controlling the amount of combustion gas to limit variations of a flow function at the inlet of the first turbine via at least the by-pass-valve and the combustor valve, the by-pass valve and the combustor valve both fluidly connected to the outlet line.
Reasons for Allowance
Claims 1, 3-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 & 13, the closest prior art fails to teach or make obvious in combination with other claimed limitations a system and method for compressed air energy storage, wherein a by-pass line is arranged in parallel to the combustor and configured to direct a supply of the compressed air to the first turbine via the fluid line, by-passing the combustor, wherein the by-pass line includes a by-pass valve to control fluid flow therein, and is connected at one end to the by-pass valve and at an opposite end to the fluid line; and 
an air flow control system comprises the by-pass valve and a combustor valve upstream of the combustor, the by-pass valve and the combustor valve both fluidly connected to the outlet line, the air flow control system controlling the amount of combustion gas to limit variations of a flow function at the inlet of the first turbine.
Closest prior art includes Frutschi (US 4,523,432) which teaches a compressed air energy storage system, having a thermal energy storage system configured to remove heat from the compressed air delivered by a compressor to a compressed air reservoir, and deliver heat through an outlet line to compressed air flowing from the compressed air reservoir to a combustor.  Frutschi fails to teach or make obvious an air flow control system comprising a bypass line parallel with the combustor, and a bypass valve and combustor valve configured to control/adjust the flow rate of compressed air through the bypass line and through the combustor respectively.  Additional close prior art includes Bronicki (US 5,448,889), which also teaches a compressed air energy storage system.  While Bronicki teaches a bypass line around a 
Claims 3-12, 14-19 are allowed for the same reasons as claims 1 & 13 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 




/ALAIN CHAU/Primary Examiner, Art Unit 3741